United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
R.J., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, WICKER PARK POST )
OFFICE, Chicago, IL, Employer
)
__________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1431
Issued: November 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 18, 2015 appellant filed a timely appeal of an April 30, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a traumatic injury
on December 21, 2014 in the performance of duty.
FACTUAL HISTORY
On December 22, 2014 appellant, then a 32-year-old temporary city carrier, filed a claim
for traumatic injury (Form CA-1) alleging that on December 21, 2014 while delivering mail she
tripped and landed on her hand. She stated that her left hand was swollen.
1
2

5 U.S.C. § 8101 et seq.

Following OWCP’s April 30, 2015 decision, appellant submitted additional medical evidence. As OWCP did
not consider this evidence in reaching a final decision, the Board may not consider it for the first time on appeal.
20 C.F.R. § 501.2(c)(1).

In support of her claim, appellant submitted an illegible disability certificate received on
December 30, 2014. She also submitted a duty status report dated December 23, 2014 allegedly
from a chiropractor but whose signature was illegible. The chiropractor diagnosed left wrist
sprain and indicated that appellant could work with her right hand only. Appellant also
submitted notes dated January 8 and March 5, 2015 from a physical therapist, Luis Maldonada.
Dr. Dulce Vazquez, a chiropractor, examined appellant on February 6, 2015 found that she could
work with restrictions.
In a note dated January 14, 2015, Dr. Aleksandra Goldvekht, a Board-certified
physiatrist, listed appellant’s date of injury as December 21, 2014 and stated that she had slipped
and fallen on a step, falling forward onto her left hand. He diagnosed left hand injury and stated
that appellant could perform light duty. Mr. Goldvekht examined appellant on February 18,
2015 and again diagnosed left hand injury.
In a letter dated March 20, 2015, OWCP requested additional factual and medical
evidence in support of appellant’s traumatic injury claim. Dr. Adrian Zaragoza, a chiropractor,
examined appellant on January 8, February 6, 18, and 27, as well as March 3, 2015 and reviewed
x-rays of appellant’s left wrist which were negative for any fracture or dislocation.
Dr. Goldvekht completed an attending physician’s report (Form CA-20) diagnosing left
hand injury and indicating with a checkmark “yes” that the condition was caused or aggravated
by an employment activity.
By decision dated April 30, 2015, OWCP found that appellant, a federal employee, had
filed a timely claim and established that the employment incident occurred as alleged. However,
it denied appellant’s traumatic injury claim finding that she had failed to meet her burden of
proof to submit medical evidence establishing a diagnosed medical condition resulting from the
accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.4 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.5
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”6 To determine
3

5 U.S.C. §§ 8101-8193.

4

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

20 C.F.R. § 10.5(ee).

2

whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place, and in the manner alleged.7 Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury.8
ANALYSIS
The Board finds that appellant has failed to submit the necessary medical opinion to
establish a traumatic injury on December 21, 2014 in the performance of duty.
Appellant has submitted a consistent factual description of slipping and falling in the
performance of duty on December 21, 2014. In support of an injury resulting from this
employment incident, appellant submitted notes from Dr. Goldvekht including a description of
her fall on December 21, 2014. Dr. Goldvekht did not provide the necessary diagnosis of a
medical condition resulting from the December 21, 2014 fall. He merely diagnosed a left wrist
injury. The Board has held that a physician must identify a specific medical condition in order to
support a traumatic injury claim.9 Because the medical evidence fails to establish that appellant
had been diagnosed with a specific medical condition related to the December 21, 2014
employment incident, the Board finds that appellant has not met her burden of proof to establish
that she sustained an injury in the performance of duty.
Appellant also submitted reports from two chiropractors, Dr. Vazquez and Dr. Zaragoza.
Neither chiropractor diagnosed a spinal subluxation based on a review of an x-ray. Section
8101(2) of FECA10 provides that the term “physician” includes chiropractors only to the extent
that their reimbursable services are limited to treatment consisting of manual manipulation of the
spine to correct a subluxation demonstrated by x-ray to exist. Without a diagnosis of spinal
subluxation from an x-ray, a chiropractor is not considered a physician under FECA and his or
her opinion does not constitute competent medical evidence.11 As neither Dr. Vazquez nor
Dr. Zaragoza, provided a diagnosis of a spinal subluxation from an x-ray, these chiropractors are
not physicians under FECA and their reports do not constitute competent medical evidence and
cannot meet appellant’s burden of proof to establish her traumatic injury claim.
Appellant also submitted notes from a physical therapist, Mr. Maldonada. These notes
are immaterial as physical therapists are also not considered physicians under FECA.12 As he is
not a physician, Mr. Maldonada’s notes do not constitute competent medical evidence and
cannot meet appellant’s burden of proof to establish her traumatic injury claim.13
7

John J. Carlone, 41 ECAB 354 (1989).

8

J.Z., 58 ECAB 529 (2007).

9

C.S., Docket No. 14-2065 (issued February 11, 2015); M.O., Docket No. 14-1902 (issued January 28, 2015).

10

5 U.S.C. §§ 8101-8193, 8101(2).

11

F.D., Docket No. 15-0868 (issued August 10, 2015).

12

R.S., Docket No. 15-0988 (issued August 12, 2015).

13

Supra note 11.

3

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that she
sustained a traumatic injury on December 21, 2014 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the April 30, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 10, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

